Citation Nr: 0909965	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  05-20 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, rated 70 percent disabling prior to February 28, 2008; 
and 80 percent disabling beginning February 28, 2008.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1952 to April 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision of the 
Hartford, Connecticut Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the Veteran's claim 
for an increased rating for bilateral hearing loss.  

This matter was remanded by the Board in December 2007 for 
further development and adjudication.  The Veteran's 
disability rating was increased to 80 percent in November 
2008, with an effective date of February 28, 2008.

A Veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the 
claim for an increased evaluation for the Veteran's 
disability remains on appeal.

The Veteran testified before a Decision Review Officer at an 
August 2005 hearing and a transcript of that hearing has been 
associated with the claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the period prior to February 28, 2008, the Veteran 
demonstrated an exceptional pattern of bilateral hearing loss 
resulting in Level XI hearing in his right ear and Level VIII 
hearing in his left ear.

2.  For the period after February 28, 2008, the Veteran 
demonstrated an exceptional pattern of bilateral hearing loss 
resulting in Level XI hearing loss in his right ear and Level 
IX hearing loss in his left ear.


CONCLUSIONS OF LAW

1.  For the appeal period prior to February 28, 2008, the 
criteria for a rating in excess of 80 percent have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 
4.86, Diagnostic Code 6100 (2008).

2.  The criteria for a rating in excess of 80 percent for 
bilateral hearing loss have not been met for the period 
beginning February 28, 2008.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.7, 4.85, 4.86, Diagnostic Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) interpreting 38 U.S.C.A. § 
5103(a); C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

The Veteran was provided with a July 2004 letter in which the 
RO notified him that to substantiate his claim, the evidence 
needed to show that the disability had worsened.  This letter 
told him what evidence VA would obtain, and what evidence he 
was expected to provide.  Finally, this letter notified the 
Veteran that he should submit any relevant evidence in his 
possession.  This letter met the duty to notify the Veteran 
in accordance with Pelegrini.

As service connection has been established, the first three 
elements of Dingess notice are substantiated.  In a February 
2008 letter, the Veteran received notice with regard to the 
rating and effective date elements of the claim.  The Court 
has held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The timing deficiency with 
regard to the February 2008 letter was cured by 
readjudication of the claim in a November 2008, statement of 
the case.  Mayfield v. Nicholson, 499 F.3d 1399 (Fed. Cir. 
2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the Veteran 
that, to substantiate a claim, the Veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peak, 22 Vet. App. 37 (2008).

Further, if the diagnostic code (DC) under which the Veteran 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the Veteran's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant. Additionally, the Veteran must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant DCs, which 
typically provide for a range in severity of a particular 
disability from non-compensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, this 
notice must also provide examples of the types of medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

The July 2004 VCAA letter notified the Veteran that medical 
or lay evidence could be submitted to substantiate his claim 
and provided specific examples.  These letters stated that 
such evidence should describe a worsening of the Veteran's 
impairments.  They also notified the Veteran that VA would 
assist him in obtaining his employment records, thereby 
notifying him that the effect of his disabilities on his 
employment was relevant.  This information was provided to 
the Veteran prior to the initial adjudication of his claims.

The February 2008 letter told the Veteran that he should 
substantiate the claim with evidence of the impact of the 
disability on employment.  He was not provided with VCAA 
notice that he could substantiate the claim with evidence of 
the impact of his disability on daily life.  Any notice error 
will be presumed prejudicial unless VA can show that the 
error did not affect the essential fairness of the 
adjudication and persuade the Court that the purpose of the 
notice was not frustrated, for example by demonstrating "(1) 
that any defect was cured by actual knowledge on the part of 
the claimant, (2) that a reasonable person could be expected 
to understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law."  
Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007), 
George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect.  See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984).  Such an 
error affects the essential fairness of the adjudication.  
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing a 
claimant's meaningful participation in the adjudication of 
the claim, then it is not prejudicial.  McDonough, supra; 
Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006).

The Veteran has displayed actual knowledge of the fact that 
his disabilities will be evaluated based on their effects on 
his daily life.  At his August 2005 RO hearing, the Veteran 
testified that he can not watch television because he needs 
to turn the volume up too loud, and that hearing in some 
situations was extremely difficult.  He also testified that 
he could hardly hear anything in his left ear when he was not 
using his hearing aid.  The Veteran did not address the 
impact of his disability on his employment, and it is not 
clear that the Veteran was employed during the course of this 
appeal.

Although the Veteran has not been provided with a 
notification letter containing specific information regarding 
the measurements required to prevail in his claims, this 
information was contained in his June 2005 statement of the 
case (SOC).  The SOC could not provide VCAA compliant notice.  
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  It 
should, however, have put the Veteran on notice as to what 
was needed.  See Gallegos v. Peake, No. 05-2920 (U.S. Vet. 
App. Dec. 31, 2008) (holding that although notice under 
38 C.F.R. § 3.304(f)(3) was required prior to adjudication of 
the claim, notice in the statement of the case was not 
prejudicial).

The Veteran had a meaningful opportunity to participate in 
the adjudication of the claim after the notice was provided.  
He submitted a substantive appeal to the Board in June 2005 
providing argument in support of his claim.  This case was 
not first certified to the Board until January 2006, some six 
months after the issuance of the SOC.  The Veteran was 
afforded an additional period of 30 days to submit additional 
argument and evidence or to request a hearing after the case 
was certified.  He was also afforded the opportunity to 
submit additional evidence and argument following the 
December 2007 Board decision remanding his claim for further 
development.

Therefore, the Board finds that the duty to notify the 
Veteran regarding is claim for an increased evaluation have 
been met.

VCAA notice should be provided prior to the initial 
adjudication of the claim. Mayfield v. Principi, 444 F.3d 
1328 (Fed. Cir. 2006).  Some of the notice came after the 
initial adjudication.  The timing deficiency was cured by 
readjudication of the claim after the notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c)(d).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claim. The Veteran's VA treatment records have been 
obtained.   He has been afforded two VA audiology 
examinations and sufficient medical opinions have been 
provided.  No other evidence has been reported.

As the Veteran has not indicated that he has any additional 
pertinent information to provide, the Board may proceed with 
consideration of the Veteran's claim.

Increased Rating

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity, as determined by 
considering current symptomatology in the light of 
appropriate rating criteria.  38 U.S.C.A. § 1155. 
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Ratings for hearing loss are determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
506 (2007).

Under the rating criteria, the method of rating bilateral 
hearing loss is based on examination results including a 
controlled speech discrimination test (Maryland CNC), and a 
pure tone audiometric test of pure tone decibel thresholds at 
1000, 2000, 3000, and 4000 Hz with an average pure tone 
threshold obtained by dividing these thresholds by four.

Once these test results have been obtained, employing Table 
VI, a Roman numeral designation of auditory acuity level for 
hearing impairment is ascertained based on a combination of 
the percent of speech discrimination and pure tone threshold 
average.  Once a Roman numeral designation of auditory acuity 
level for each ear has been determined, Table VII is used to 
determine the percentage evaluation for bilateral hearing 
loss by combining the Roman numeral designations of auditory 
acuity level for hearing impairment of each ear.  38 C.F.R. § 
4.85.

There is an alternative method of rating hearing loss in 
defined instances of exceptional hearing loss.  In such 
exceptional cases, the Roman numeral designation for hearing 
loss of an ear may be based only on pure tone threshold 
average, using Table VIA, or from Table VI, whichever results 
in the higher Roman numeral.  Exceptional hearing exists when 
the pure tone threshold at the frequencies of 1000, 2000, 
3000, and 4000 Hertz is 55 decibels or more; or where the 
pure tone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz.  The higher Roman numeral, 
determined from Table VI or VIA, will then be elevated to the 
next higher Roman numeral. Each ear will be evaluated 
separately. 38 C.F.R. § 4.86.


Bilateral Hearing Loss

The Veteran underwent a VA auditory examination in April 
2004.  This examination revealed right ear thresholds of 105 
decibels between 1000 and 4000 Hertz, and left ear thresholds 
between 60 and 105 decibels at those same thresholds.  The 
average right ear threshold was 105, and the average left ear 
threshold was 88.75.  Speech audiometry revealed speech 
recognition ability of 0 percent in the right ear and 84 
percent in the left ear.

At his September 2005 RO hearing, the Veteran testified that 
he was "100 percent deaf" in his right ear and "80 percent 
deaf" in his left ear.

The Veteran underwent a second VA auditory examination in 
February 2008.  This examination revealed right ear 
thresholds of 105 decibels between 1000 and 4000 Hertz, and 
left ear thresholds between 65 and 105 decibels at the same 
thresholds. The average right ear threshold was 105, and the 
average left ear threshold was 92.5.  Speech audiometry 
revealed speech recognition ability of 0 percent in the right 
ear and 76 percent in the left ear.

Using Table VI, the Veteran's August 2004 audiology 
examination reveals Level XI hearing in the right ear and 
Level IV hearing in the left ear, warranting a 30 percent 
disability rating.  The results of this examination also meet 
the criteria for an exceptional pattern of hearing 
impairment.  Table VIA guidelines result in Level XI hearing 
in the right ear and Level VIII hearing in the left ear.  
These results warrant a 70 percent disability rating from the 
date the increased rating claim was filed through February 
28, 2008.  38 C.F.R. §§ 4.85(c), 4.86.

The February 2008 auditory examination demonstrated worsened 
left ear hearing.  Level XI hearing in the right ear and 
Level V in the left ear, warranting a 40 percent disability 
rating, result from using Table VI guidelines.  The February 
2008 auditory results also meet the criteria for an 
exceptional pattern of hearing impairment.  Table VIA 
guidelines result in Level XI hearing in the right ear and 
Level IX hearing in the left ear.  These results warrant an 
80 percent disability rating beginning on February 28, 2008, 
the date of the auditory examination.  38 C.F.R. §§ 4.85(c), 
4.86.

A disability evaluation in excess of 80 percent, the greater 
of the two evaluations, for the Veteran's bilateral hearing 
loss is therefore not warranted for any time during the 
course of this appeal.



Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

The Veteran's disability is manifested by severe hearing 
impairment.  The rating criteria contemplates this 
impairment.  Hence, referral for consideration of an 
extraschedular rating is not warranted.

The Board has resolved all reasonable doubt in favor of the 
Veteran in reaching this determination.  38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to an increased rating for bilateral hearing loss 
is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


